DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This office action is responsive to the amendment filed on 09/13/2022. As directed by the amendment: claims 1 and 10 have been amended. Thus, claims 1-15 are presently pending in this application with claims 11-15 withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 2009/0054976 A1).
Regarding claim 1 Tuval discloses (fig. 1-4 and 6) a crimping guide to receive and aid in crimping of a prosthetic heart valve 20 prior to implantation (see abstract), the crimping guide comprising: 
a base 32 (see fig. 2 and [0062]); 
a first arm (first of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the first arm 34 has a longitudinal axis and comprises a first extension extending at an angle (right angle) from the longitudinal axis of the first arm, the first extension comprising a first tab and a second tab and defining a first slot 36 between the first tab and the second tab (see annotated fig. 2 below, fig. 4 and [0062]), wherein the first slot 36 is configured to receive a first commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]); 

    PNG
    media_image1.png
    304
    319
    media_image1.png
    Greyscale

a second arm (second of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the second arm 34 has a longitudinal axis and comprises a second extension extending at an angle from the longitudinal axis of the second arm, the second extension comprising a third tab and a fourth tab and defining a second slot (second of 36) between the third tab and the fourth tab {see annotated fig. 2 above (the second extension and third and fourth tabs are the equivalent of the structures shown in annotated fig. 2 on a second of the arms 34), fig. 4, and [0062]}, wherein the second slot 36 is configured to receive a second commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]); and 
a third arm (third of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the third arm 34 has a longitudinal axis and comprises a third extension extending at an angle from the longitudinal axis of the third arm, the third extension comprising a fifth tab and a sixth tab and defining a third slot (third of 36) between the fifth tab and the sixth tab {see annotated fig. 2 above (the third extension and fifth and sixth tabs are the equivalent of the structures shown in annotated fig. 2 on a third of the arms 34), fig. 4, and [0062]}, wherein the third slot 36 is configured to receive a third commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]).
The language “the first/second/third slot is configured to receive a first/second/third commissure post of the prosthetic valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Tuval meets the structural limitations of the claim, and the first/second/third slot is capable of receiving a first/second/third commissure post of the prosthetic valve (the slot receives a post of the valve, therefore it is capable of receiving a commissure post).
Regarding claim 2 Tuval further discloses (fig. 1-4 and 6) the first arm 34 is radially positioned 120° apart from the second arm 34, wherein the second arm 34 is radially positioned 120° apart from the third arm 34, and wherein the third arm 34 is radially positioned 120° apart from the first arm 34 [Tuval discloses that the arms (see [0062]) are angularly-spaced and that there are 3 arms 34, therefore each arm is 120° apart from the next arm (360/3)].
Regarding claim 4 Tuval further discloses (fig. 1-4 and 6) a system comprising: the crimping guide of claim 1 (see claim 1 above); and a crimping funnel 48 configured to receive the at least a portion of the crimping guide and the prosthetic valve 20 received in the guide (see fig. 6 and [0072], the crimping funnel 48 comprising a body defining a frustoconical cavity having a first open end with an inner diameter greater than an inner diameter at a second end (see annotated fig. 6 below).

    PNG
    media_image2.png
    600
    651
    media_image2.png
    Greyscale

Regarding claim 5 Tuval further discloses (fig. 1-4 and 6) the funnel 48 is configured to slidably receive the crimping guide and the prosthetic valve 20 (see [0074]), wherein as the crimping guide and the prosthetic valve 40 are moved in a direction through the frustoconical cavity from the first open end towards the second end, the funnel crimps the prosthetic valve (see [0074]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of Miller (US 2011/0295216 A1).
Regarding claim 7, Tuval discloses the claimed invention substantially as claimed, as set forth above for claim 4. Tuval is silent regarding the body of the crimping funnel defines a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel defines a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel defines a third recess configured to receive the third arm of the crimping guide.
However Miller, in the same filed of endeavor, teaches (fig. 3-4) of a similar crimping system comprising a crimping guide having first, second and third arms 310 (see fig. 3 and [0078]); a crimping funnel 302 having a body 302 (see fig. 3 and [0078]), wherein the crimping funnel defines a first recess 402 configured to receive the first arm 310 of the crimping guide, wherein the body of the crimping funnel defines a second recess 402 configured to receive the second arm 310 of the crimping guide, and wherein the body of the crimping funnel defines a third recess 402 configured to receive the third arm 310 of the crimping guide (see fig. 4 and [0079]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tuval to have the body of the crimping funnel define a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel define a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel define a third recess configured to receive the third arm of the crimping guide as taught by Miller, for the purpose of holding the arms at the desired position during operation to prevent unwanted displacement of the arms (see Miller [0079]).
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2012/0083874 A1) in view of Tuval.
Regarding claim 1 Dale discloses (fig. 5 and 11) a crimping guide 900 to receive and aid in crimping of a prosthetic heart valve prior to implantation (see [0075] and [0084]), the crimping guide comprising: 
a base 901; 
a first arm (first one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]);
a second arm (second one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]); and 
a third arm (third one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]).
Dale is silent regarding the first arm has a longitudinal axis and comprises a first extension extending at an angle from the longitudinal axis of the first arm, the first extension comprising a first tab and a second tab and defining a first slot between the first tab and the second tab, wherein the first slot is configured to receive a first commissure post of the prosthetic valve; the second arm has a longitudinal axis and comprises a second extension extending at an angle from the longitudinal axis of the second arm, the second extension comprising a third tab and a fourth tab and defining a second slot between the third tab and the fourth tab, wherein the second slot is configured to receive a second commissure post of the prosthetic valve; the third arm has a longitudinal axis and comprises a third second extension extending at an angle from the longitudinal axis of the third arm, the third extension comprising a fifth tab and a sixth tab and defining a third slot between the fifth tab and the sixth tab, wherein the third slot is configured to receive a third commissure post of the prosthetic valve.
However Tuval, in the same field of endeavor, teaches (fig. 1-4 and 6) a crimping guide to receive and aid in crimping of a prosthetic heart valve 20 prior to implantation (see abstract), the crimping guide comprising: 
a base 32 (see fig. 2 and [0062]); 
a first arm (first of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the first arm 34 has a longitudinal axis and comprises a first extension extending at an angle (right angle) from the longitudinal axis of the first arm, the first extension comprising a first tab and a second tab and defining a first slot 36 between the first tab and the second tab (see annotated fig. 2 below, fig. 4 and [0062]), wherein the first slot 36 is configured to receive a first commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]); 

    PNG
    media_image1.png
    304
    319
    media_image1.png
    Greyscale

a second arm (second of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the second arm 34 has a longitudinal axis and comprises a second extension extending at an angle from the longitudinal axis of the second arm, the second extension comprising a third tab and a fourth tab and defining a second slot (second of 36) between the third tab and the fourth tab {see annotated fig. 2 above (the second extension and third and fourth tabs are the equivalent of the structures shown in annotated fig. 2 on a second of the arms 34), fig. 4, and [0062]}, wherein the second slot 36 is configured to receive a second commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]); and 
a third arm (third of 34) extending from the base 32 (see fig. 2 and [0062]), wherein the third arm 34 has a longitudinal axis and comprises a third extension extending at an angle from the longitudinal axis of the third arm, the third extension comprising a fifth tab and a sisth tab and defining a third slot (third of 36) between the fifth tab and the sixth tab {see annotated fig. 2 above (the third extension and fifth and sixth tabs are the equivalent of the structures shown in annotated fig. 2 on a third of the arms 34), fig. 4, and [0062]}, wherein the third slot 36 is configured to receive a third commissure post of the prosthetic valve (post with 38, see fig. 4 and [0067]).
The language “the first/second/third slot is configured to receive a first/second/third commissure post of the prosthetic valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Tuval meets the structural limitations of the claim, and the first/second/third slot is capable of receiving a first/second/third commissure post of the prosthetic valve (the slot receives a post of the valve, therefore it is capable of receiving a commissure post).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale to have the first arm have a longitudinal axis and comprises a first extension extending at an angle from the longitudinal axis of the first arm, the first extension comprising a first tab and a second tab and defining a first slot between the first tab and the second tab, wherein the first slot is configured to receive a first commissure post of the prosthetic valve; the second arm have a longitudinal axis and comprises a second extension extending at an angle from the longitudinal axis of the second arm, the second extension comprising a third tab and a fourth tab and defining a second slot between the third tab and the fourth tab, wherein the second slot is configured to receive a second commissure post of the prosthetic valve; the third arm have a longitudinal axis and comprises a third second extension extending at an angle from the longitudinal axis of the third arm, the third extension comprising a fifth tab and a sixth tab and defining a third slot between the fifth tab and the sixth tab, wherein the third slot is configured to receive a third commissure post of the prosthetic valve as taught by Tuval, for the purpose of being able to more securely hold the valve by extending part of the valve through the slot (see Tuval [0067]).
Regarding claim 4, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Dale further discloses (fig. 5, 6 and 11) a system (see fig. 5) comprising: the crimping guide of claim 1 (see claim 1 above); and a crimping funnel 200 configured to receive the at least a portion of the crimping guide 900 and the prosthetic valve received in the guide (see fig. 5-6, 11 and [0078]) , the crimping funnel 200 comprising a body (210+212; see [0064]) defining a frustoconical cavity 224 having a first open end (end opposite 400; see fig. 5) with an inner diameter greater than an inner diameter at a second end (end adjacent 400; see fig. 5).
Regarding claim 5, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale further discloses (fig. 5, 6, and 11) the funnel 200 is configured to slidably receive the crimping guide 900 and the prosthetic valve (see fig. 6, 11, [0078]-[0080], and [0084]), wherein as the crimping guide and the prosthetic valve are moved in a direction through the frustoconical cavity from the first open end towards the second end (see fig. 5-6), the funnel crimps the prosthetic valve (see [0078]-[0080]).
Regarding claim 6, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale further discloses (fig. 3, 5 and 11) the body of the crimping funnel comprises a hinge 206 attached to a first part 210 of the body and a second part 212 of the body such that the first and second parts of the body pivot about the hinge 206 along a length of the body (see fig. 3 and [0066]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Tuval as applied to claim 1 above, and further in view of Glazier (US 2011/0301703 A1).
Regarding claim 3, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Dale as modified is silent regarding each of the first, second, and third arms comprise a shoulder configured to abut a lower inflow portion of the prosthetic valve when the valve is received in the guide.
However Glazier, in the same filed of endeavor, teaches (fig. 2-5) of a similar crimping guide 100 comprising first, second and third arms 108 (see [0029]), wherein each of the first, second, and third arms 108 comprise a shoulder 124 (see fig. 2A and [0031]) configured to abut a lower inflow portion of the prosthetic valve (end of valve closest to 124; see fig. 5) when the valve is received in the guide (see fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the arms extended over at least a portion of the valve such that each of the first, second, and third arms comprise a shoulder configured to abut a lower inflow portion of the prosthetic valve when the valve is received in the guide as taught by Glazier, for the purpose of being able to more securely hold the valve by covering most of the valve with the guide (see Glazier [0043]-[0045]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Tuval as applied to claim 4 above, and further in view of Miller.
Regarding claim 7, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale as modified is silent regarding the body of the crimping funnel defines a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel defines a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel defines a third recess configured to receive the third arm of the crimping guide.
However Miller, in the same filed of endeavor, teaches (fig. 3-4) of a similar crimping system comprising a crimping guide having first, second and third arms 310 (see fig. 3 and [0078]); a crimping funnel 302 having a body 302 (see fig. 3 and [0078]), wherein the crimping funnel defines a first recess 402 configured to receive the first arm 310 of the crimping guide, wherein the body of the crimping funnel defines a second recess 402 configured to receive the second arm 310 of the crimping guide, and wherein the body of the crimping funnel defines a third recess 402 configured to receive the third arm 310 of the crimping guide (see fig. 4 and [0079]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the body of the crimping funnel define a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel define a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel define a third recess configured to receive the third arm of the crimping guide as taught by Miller, for the purpose of holding the arms at the desired position during operation to prevent unwanted displacement of the arms (see Miller [0079]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Tuval as applied to claim 4 above, and further in view of Nitzan et al. (US 2009/0093876 A1).
Regarding claims 8-9, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale as modified is silent regarding the base of the crimping guide has a width greater than the inner diameter of the first open end of the crimping funnel; the first open end of the crimping funnel is configured to abut the base of the crimping guide when the prosthetic valve is fully received within the frustoconical cavity of the body of the crimping funnel.
However Nitzan, in the same filed of endeavor, teaches (fig. 9-11B) of a crimping guide 1016 having a base 1017 (see fig. 11A) and a plurality of arms 1108 connected to the base (see fig. 11B) wherein the base 1017 of the crimping guide has a width greater than the inner diameter of a first open end of a crimping funnel 1012 (see fig. 9, 11A, and [0072]); the first open end of the crimping funnel is configured to abut the base 1017 of the crimping guide when a prosthetic valve is fully received within a frustoconical cavity of a body of the crimping funnel 1012 (see fig. 9, 11A, and [0072]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the base of the crimping guide has a width greater than the inner diameter of the first open end of the crimping funnel; the first open end of the crimping funnel is configured to abut the base of the crimping guide when the prosthetic valve is fully received within the frustoconical cavity of the body of the crimping funnel as taught by Nitzan, for the purpose having a handle that the user can hold to make crimping easier for the user (see Nitzan [0072]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Robinson (US 2013/0116772 A1).
Regarding claim 10, Dale discloses (fig. 5 and 11) a crimping funnel 200 for crimping a prosthetic valve (see [0064]), the crimping funnel 200 comprising: a body (210+212; see [0064]) defining a frustoconical cavity 224 having a first open end (end opposite 400; see fig. 5) with an inner diameter greater than an inner diameter at a second end (end adjacent 400; see fig. 5), wherein the body is configured to crimp the prosthetic valve as the valve is moved through the funnel from the first open end towards the second end (see fig. 5-6 and [0078]-[0080]); a first arm (first one of 906; see fig. 11 and [0084]) of a crimping guide configured to retain the prosthetic valve (see [0075] and [0084]).
Dale is silent regarding the frustoconical cavity defines a first recess configured to receive, wherein the recess extends a length of the frustoconical cavity.
However Robinson, in the same field of endeavor, teaches (fig. 5C and 5F3) of a funnel 204 having a cavity (cavity of 204) defines a first recess (recess between ribs 222, see fig. 5C and [0134]) configured to receive a first arm 206 of a crimping guide configured to retain the prosthetic valve (see fig. 5D), wherein the recess extends a length of the cavity (see fig. 5F3).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale to have the frustoconical cavity defines a first recess configured to receive, wherein the recess extends a length of the frustoconical cavity as taught by Robinson, for the purpose of being able to align and guide the arms through the funnel (see Robinson [0134]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. (US 2010/0049313 A1) in view of Robinson.
Regarding claim 10 Alon discloses (fig. 8-18) a crimping funnel 124 for crimping a prosthetic valve (see [0110]), the crimping funnel comprising: a body 124 defining a frustoconical cavity 180 having a first open end 176 with an inner diameter greater than an inner diameter at a second end 178 (see fig. 17-18 and [0110]), wherein the body is configured to crimp the prosthetic valve as the valve is moved through the funnel 124 from the first open end 176 towards the second end 178 (see fig. 17-18 and [0110]); a first arm (first one of 146; see fig. 13 and [0106]) of a crimping guide 114 configured to retain the prosthetic valve (see fig. 13 and [0106]).
Alon is silent regarding the frustoconical cavity defines a first recess configured to receive, wherein the recess extends a length of the frustoconical cavity.
However Robinson, in the same field of endeavor, teaches (fig. 5C and 5F3) of a funnel 204 having a cavity (cavity of 204) defines a first recess (recess between ribs 222, see fig. 5C and [0134]) configured to receive a first arm 206 of a crimping guide configured to retain the prosthetic valve (see fig. 5D), wherein the recess extends a length of the cavity (see fig. 5F3).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alon to have the frustoconical cavity defines a first recess configured to receive, wherein the recess extends a length of the frustoconical cavity as taught by Robinson, for the purpose of being able to align and guide the arms through the funnel (see Robinson [0134]).
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tuval.
Applicant’s arguments, see pg. 9-11, filed 09/13/2022, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robinson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771